                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

KIMBERLY DAVIS, individually and as
the representative of a class of similarly
situated persons;                                         8:19CV556

                   Plaintiff,
                                                           ORDER
      vs.

STADIO MONEY MANAGEMENT, LLC,
and UNITED OF OMAHA LIFE
INSURANCE COMPANY,

                   Defendants.



      IT IS ORDERED that the motion to withdraw filed by Brent F. Powell of
Womble Bond Dickinson (US) LLP, as counsel of record for Defendant United of
Omaha Life Insurance Company, (Filing No. 95), is granted. Brent F. Powell shall
no longer receive electronic notice in this case.


      Dated this 7th day of January, 2020.

                                             BY THE COURT:

                                             s/ Cheryl R. Zwart
                                             United States Magistrate Judge
